Per Curiam
Petitioner has filed in this court a paper he calls a petition for writ of certiorari attempting to review an allegedly adverse judgment rendered against him in the lower court.
No transcript and assignment of errors have been filed which are necessary to give this court jurisdiction under Rule 2-2 of this Court.
As we have no jurisdiction of petitioner’s attempted appeal, the petition is dismissed.
Achor, J., not participating because of illness.
Note. — Reported in 165 N. E. 2d 139.